Title: From George Washington to Jonathan Boucher, 14 October 1769
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Mount Vernon Octr 14th 1769

I congratulate you upon your easy passage over the Sickly Months: We have had a much more troublesome time of it in this Family, but are now tolerably well recoverd of those disorders which prevaild pretty generally in this part of the Country.
Business of an unexpected kind, will detain me so long at

home, as to leave no time to spend on the Road otherwise we shoud with great pleasure call upon you on our way down—I expect to lodge at Fredericksburg the 26th Inst., where we shoud be glad to meet Jack to avoid any delay. When I saw the manner in which Joe was loaded, I found it was to no purpose to look for the Books you mentioned, as he coud not carry them; but if they are in the Study I shall take care that they go down with us. My Compliments in which Mrs Washington joins, are offered to yourself & Miss Boucher—with very great esteem I am Revd Sir Yr Most Obedt Hble Servt

Go: Washington

